DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment 
     The amendments to Claims 1, 10 and 19, in the submission filed 06/21/2021 are acknowledged and accepted. 
Claims 1-20 have been presented for examination and are rejected.

Response to Arguments
Applicant's argument, filed on June 21st, 2021 has been entered and carefully considered.
Applicant's amendments and arguments with respect to claims 1-20 under 35 USC § 103 have been considered but are moot in view of the new ground of rejection necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tornkvist et al. (US 20190141493) in view of Munoz Sanchez et al. (US 20190297487). 

With respect to claims 1, 10  and 19, Tornkvist teaches a  method for lockless communications network resource quota sharing (Tornkvist, see FIG. 5 and paragraphs [0010-0016, 0033, 0055] the processing circuitry 36 is configured to initiate or continue a communication session for the user 12, based on a granted resource quota represented by the quota reservation), the method comprising:
at a first charging node of a distributed charging system comprising multiple charging nodes (Tornkvist, see FIG. 2 and paragraphs [0026-0027] the nodes 16 and node 18 (i.e. equivalent to multiple charging nodes), for operation in their respective roles as a charging client and a charging server. The node 16 (i.e. equivalent to first charging node) comprises communication interface circuitry 30, which may include multiple interfaces, such as first and second interfaces 32 and 34, and further includes processing circuitry 36 that is operatively associated with the communication interface circuitry 30. The processing circuitry 36 includes or is associated with storage 38, which comprises one or more types of memory. The node 18 (i.e. equivalent to second charging node) comprises communication interface circuitry 50, which may include multiple interfaces, such as first and second interfaces 52 and 54, and further includes processing circuitry 56 that is operatively associated with the communication interface circuitry 50. The processing circuitry 56 includes or is associated with storage 58),  
wherein the first charging node is for handling communications network resource quota requests associated with a first member of a shared resources plan(Tornkvist, see FIG. 2 and paragraphs [0028-0029] the node 16 (first charging node for handling request for resources quota) is configured for operation as a charging client in the network 10, e.g., it implements a Charging Trigger Function (CTF) that exchanges accounting messages with the node 18, for securing quota reservations for usage of a communication service that is subject to online charging. The communication interface circuitry 30 is configured to send and receive signaling to one or more other nodes or devices operating in the network 10, such as the node 18), 
wherein a second charging node of the distributed charging system manages resource reservations associated with the shared resources plan (Tornkvist, see FIG. 4 and paragraphs [0046-0049] FIG. 4 illustrates a complementary method 400, as performed by the node 18  (i.e. equivalent to second node)or another node operating as a charging server charging client. The method 400 includes receiving 
 receiving, from a requesting entity, a first communications network resource quota request for requesting a first resource amount from the shared resources plan (Tornkvist, see FIGS. 3, 4 and paragraphs [0042-0049], method 300 implemented by a node in the network 10 that is operative as a charging client, e.g., as implemented by the node 16. The method 300 includes receiving (Block 302) a request for resource usage, requesting usage of a communication resource of the network 10 (i.e. equivalent to first communications network resource quota request) by a user 12 of the network 10. The method also includes determining a resource quota representing an amount or quantity of the communication resource to request for reservation to the user. This optional operation can be understood as the charging client controlling the quota size or amount to be requested, and thus represents another parameter of the reservation that it can control or influence as a function of prevailing operating conditions. The method 300 further includes determining (Block 306) a timer value, the timer value being the time for which a reservation against usage of the communication resource should remain valid against a subscriber account 22 associated with the user 12. Still further, the method 300 includes sending (Block 308) a reservation request to another node (i.e. node 18 equivalent to second node) in the telecommunication network 10 that is operative as a charging server. The reservation request indicates the timer value as a requested timer value, and the method 300 includes receiving (Block 310) a reservation response in return from the charging server. The reservation response indicates a quota reservation and a granted timer value for the quota reservation); 
sending, to the second charging node, a first resource reservation request for reserving resources of the shared resources plan (Tornkvist, see FIG. 4 and paragraphs [0046-0049], In response to determining that a conforming reservation is possible (Block 406), the method 400 includes sending (Block 408) a reservation response to the charging client indicating the granted resource quota as a resource reservation and indicating a granted timer value in conformance with the requested timer value. Here, a conforming reservation is "possible" in the sense that granting a conforming reservation can 
Tornkvist yet fails to explicitly disclose without confirming with the second charging node that the shared resources plan has enough available resources to allot the first resource amount, providing, to the requesting entity, a first communications network resource quota for the first member, 
wherein the first communications network resource quota indicates a second resource amount less than the first resource amount and/or wherein the first communications network resource quota is associated with a validity time indicating when the first communications network resource quota expires; and
However, Munoz Sanchez discloses without confirming with the second charging node that the shared resources plan has enough available resources to allot the first resource amount, providing, to the requesting entity, a first communications network resource quota for the first member (Munoz Sanchez, see paragraphs [0011, ]a network provider grants a quota for a fixed percentage (e.g., 10%) of a subscriber's total purchased or available network resources, up to a maximum value. For example, if a subscriber subscribes to a 3 GB prepaid data plan, the network provider might grant service units in 250 megabyte (MB) chunks (e.g., at initiation of a data session). When the granted service units are used or consumed (or when a validity timer associated with the granted service units expires), and additional network resources are still needed, requests for, and grants of, additional service units may be made. However, granting or allocating service units in such a manner is inefficient. For example, in a case where a network provider grants a relatively small amount of quota to a subscriber for a data session) and/or 
wherein the first communications network resource quota indicates a second resource amount less than the first resource amount and/or wherein the first communications network resource quota is associated with a  validity time indicating when the first communications network resource quota expires (Munoz Sanchez, see paragraphs [0031-0036, 0114] OCS 145 may transmit an answer identifying the determined quota. PGW 125 may cause a corresponding amount of network resources to be allocated to the subscriber (e.g., subscriber device 105) (e.g., for a predefined period of time (e.g., a validity time), such as 8 hours, 4 hours, 2 hours, and/or the like). In a case where subscriber device 105's current rate of lower quota should be granted to subscriber device 105 (e.g., a quota having a value that is lower than a value of a prior allocated quota). Continuing the example, OCS 145 may determine to grant a quota for use of only 50 MB of data to subscriber device 105 (e.g., for a validity time of 8 hours, 4 hours, 2 hours, 1 hour, and/or the like)); and
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Tornkvist with the teaching of Munoz Sanchez to provide the smart allocation of quota reduces or eliminates the possibility of starvation of network resources. The network device reduces or eliminates the possibility of over-allocating and/or under-allocating network resources to a subscriber, which optimizes the overall allocation of network resources across the network provider subscriber base, and optimizes network traffic in network environment. The packet loss is minimized, and radio frequency (RF) signal congestion is reduced. The network traffic and load is reduced, thus conserves network, processing, and memory resources, and increases overall network performance. The quantity of call path messages being transmitted across the network is reduced, where the combination of elements according to known methods would yield a predictable result (Munoz Sanchez, see paragraphs [0012, 0041]).

With respect to claims 2, 11  and 20, Tornkvist-Munoz Sanchez teaches the   method, wherein a second member of the shared resources plan is allotted a third communications network resource quota concurrently with the first member being allotted the first communications network resource quota (Tornkvist, see FIG. 2 and paragraphs [0011, 0026-0027] a node configured for operation as a charging client in a telecommunication network includes communication interface circuitry and associated processing circuitry. The communication interface circuitry is configured to send and receive signaling to one or more other nodes or devices operating in the telecommunication network. The processing circuitry is configured to receive a request for resource usage, requesting usage of a communication resource of the telecommunication network by a user of the telecommunication network. The nodes 16 and node 18 (i.e. equivalent to multiple charging nodes), for operation in their respective roles as a charging client and a charging server. The node 16 (i.e. equivalent to first charging node 18 (i.e. equivalent to second charging node) comprises communication interface circuitry 50, which may include multiple interfaces, such as first and second interfaces 52 and 54, and further includes processing circuitry 56 that is operatively associated with the communication interface circuitry 50. The processing circuitry 56 includes or is associated with storage 58),  
wherein a second member of the shared resources plan is allotted a third communications network resource quota concurrently with the first member being allotted the first communications network resource quota (Tornkvist, see FIGS. 1, 2 and paragraphs [0023-0026, 0065] FIG. 1 illustrates a telecommunication network 10 that is configured to communicatively couple a User Equipment (UE) 12 to one or more additional networks 14 (i.e. equivalent to a third communications network), such as the Internet. While one UE 12 appears in the illustration, the telecommunication network 10--hereafter, "network 10"--provides communication services to a potentially large number of UEs 12, and may include additional nodes to support overall network operations). 
 
With respect to claims 3 and 12, Tornkvist-Munoz Sanchez teaches the   method, wherein the first resource amount includes a data usage amount, a time usage amount, or a money or credit amount (Munoz Sanchez, see paragraph [0017] As shown by reference number 152, PGW 125 may transmit, to PCRF 130, a credit control request to evaluate the policy for the subscriber associated with subscriber device 105, and may receive, from PCRF 130, an answer. As shown by reference number 154, OCS 145 may receive, from PGW 125, a credit control request (initiate) to allocate quota (e.g., a quota of service units) to the subscriber (e.g., subscriber device 105). Paragraphs [0030-0032] further discloses PGW 125 may transmit, to PCRF 130, a credit control request to evaluate the policy for the subscriber associated with subscriber device 105, and receive, from PCRF 130, an answer (e.g., similar to reference number 152. OCS 145 may determine a quota. For example, OCS 145 may identify a baseline quota (e.g., for 250 MB for 8 hours if the subscriber just began a new prepaid plan) and/or a quota based on historical usage of network resources (e.g., by the subscriber (e.g., subscriber device 105), by a group of subscribers (e.g., a group of subscriber devices) with which the subscriber (e.g., subscriber device 105) is associated, and/or the like, as described above with respect to example implementation 100). As shown by reference number 180, OCS 145 may transmit an answer identifying the determined quota. In some implementations, PGW 125 may cause a corresponding amount of network resources to be allocated to the subscriber (e.g., subscriber device 105) (e.g., for a predefined period of time (e.g., a validity time), such as 8 hours, 4 hours, 2 hours, and/or the like)).

With respect to claims 4 and 13, Tornkvist-Munoz Sanchez teaches the   method, wherein when the first resource reservation request is for reserving a resource amount greater than a remaining resource amount that the shared resources plan has available (Tornkvist, see paragraphs [0009, 0038-0039], Provided the timer value is acceptable to the charging server, the server sends a reservation response that includes a conforming granted timer value, and the charging client times expiration of the granted resource quota according to the granted timer value. In case the reservation response is non-conforming, the charging client decides whether or not to use the granted resource quota. Such operations allow the charging client to tune timer values associated with the quota, for example, in dependence on loading at the charging client. Response handling includes deciding whether or not to use the granted quota for initiating or continuing the communication session for the user 12 in dependence one or more conditions. In at least one embodiment, the decision is based on at least one of: whether or not the loading at the charging client is above a defined threshold; whether or not the granted timer value deviates from the requested timer value by more than a defined amount; and whether or not one or more granted timer values that were previously received from the charging server and still valid were non-conforming with respect to the correspondingly requested timer values. ), 
the second charging node notifies the first charging node by setting a flag indicating that the shared resources plan has no more resources available for consumption and/or provides at least a portion of the resource amount requested in the first resource reservation request (Tornkvist, see paragraphs [0056-0059], the charging client sends the reservation request to the charging server, operating as an Online Charging Function (OCF) in the network 10. The charging function performs rating 

Claims 5 and14 are rejected under 35 U.S.C. 103 as being unpatentable Tornkvist et al. (US 20190141493) in view of Munoz Sanchez et al. (US 20190297487) further in view of Bondarenko (US 20190182838).

With respect to claims 5  and 14, Tornkvist-Munoz Sanchez teaches the method, yet fails to explicitly disclose comprising:
prior to providing the first communications network resource quota, determining that a flag is not set, wherein the flag being set indicates that the shared resources plan has no more resources available for consumption. 
However, Bondarenko discloses prior to providing the first communications network resource quota, determining that a flag is not set, wherein the flag being set indicates that the shared resources plan has no more resources available for consumption (Bondarenko, see paragraphs [0028-0029] In various embodiments, if current balance (unused quota) is zero or less (due to e.g. overbooking that realized in over-usage of the reserved resources as well), any new reservation request shall be, by default, rejected. Paragraphs [0111-0112] further discloses MaxR—may define the maximum extent (size) allowed to be reserved if there is no free quota left, see also FLAG above, (where MinR<=MaxR), which thus indicates how high e.g. better user experience may be valued at the potential cost of overspending of the network resources from the standpoint of e.g. mobile network operator and/or 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Tornkvist-Munoz Sanchez with the teaching of Bondarenko to provide the flag indication in order to determine the shared resources plane and notify requester. Thus, the grants of requesting entity is avoided. Duly optimized reservations are utilized to enable that a subscriber account does have enough quota for usage with a number of potentially parallel, ongoing sessions relating to different applications and services, where the combination of elements according to known methods would yield a predictable result (Bondarenko, see paragraphs [0023-0024]).

Claims 6-9 and15-18 are rejected under 35 U.S.C. 103 as being unpatentable Tornkvist et al. (US 20190141493) in view of Munoz Sanchez et al. (US 20190297487) further in view of Sharma et al. (US 20160127565).

With respect to claims 6 and 15, Tornkvist-Munoz Sanchez teaches the   method comprising:
receiving, from the second charging node, a reserved resource amount based on the first resource reservation request(Bondarenko, see paragraphs [0017-0018] providing a response to the quota request indicative of extent of granted, reserved quota, if any, where the response is optionally provided in a signaling message); 
Tornkvist-Munoz Sanchez yet fails to explicitly disclose receiving, from the requesting entity, a second communications network resource quota request for requesting a third resource amount from the shared resources plan; and 
providing, using the reserved resource amount, a second communications network resource quota for the first member to the requesting entity.
However, Sharma discloses receiving, from the requesting entity, a second communications network resource quota request for requesting a third resource amount from the shared resources plan(Sharma, see paragraphs [0009,0017-0018] The OCS is configured to receive a first online charging request from a PCEF for a service requested by the end user as part of a session. The OCS is configured to receive a second online charging request from the OFCS for the service that reports a charging event detected by the PCEF, and to debit the prepaid account of the end user based on the second online charging request); and
providing, using the reserved resource amount, a second communications network resource quota for the first member to the requesting entity (Sharma, see paragraphs [0055-0056] PCC architecture 500 further includes an Online Charging System (OCS) 508, an Offline Charging System (OFCS) 510, a Bearer Binding and Event Reporting Function (BBERF) 512, an application function (AF) 514, a User Data Repository (UDR) 516, and a Traffic Detection Function (TDF) 518. OCS 508 provides online charging for services/sessions accessed by end users. OCS 508 is enhanced in this example to offload charging on a per-service basis to OFCS 510. OCS 508 includes an offload controller 509, and may also include an Online Charging Function (OCF), an Account Balance Management Function (ABMF), and a Rating Function (RF) as shown in FIG. 1. PCEF 504 communicates with OCS 508 via the Gy reference point, and is enhanced in this example by having a Gx reference point defined between OCS 508 and PCEF 504).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Tornkvist-Munoz Sanchez with the teaching of Sharma to provide the apparatus performs online charging system (OCS) comprising an offload controller to push a charging rule to a policy enforcement element to switch a charging mode for a service to offline charging responsive to determination that charging for the service is eligible charging from the OCS via second communication system in an efficient manner. In doing so, charging for the service is offloaded to the OFCS, the OCS does not get bogged down with multiple credits requests from the network elements for each subscriber running potentially multiple services in parallel, each requiring quota request, grant, and usage monitoring, where the combination of elements according to known methods would yield a predictable result (Sharma, see paragraphs [0008-0009]).

With respect to claims 7 and 16, Tornkvist-Munoz Sanchez-Sharma teaches the   method comprising:
requesting, from the second charging node, a second resource reservation request for reserving additional resources of the shared resources plan (Bondarenko, see paragraphs [0126-0129] additional 

With respect to claims 8  and 17, Tornkvist-Munoz Sanchez teaches the   method, yet fails to explicitly disclose wherein the requesting entity includes a Diameter network element, a packet data network gateway (PGW), a policy and charging enforcement function (PCEF), a bearer binding and event reporting function (BBERF), a traffic detection function (TDF), or a deep packet inspection (DPI) function. 
However, Sharma discloses wherein the requesting entity includes a Diameter network element, a packet data network gateway (PGW), a policy and charging enforcement function (PCEF), a bearer binding and event reporting function (BBERF), a traffic detection function (TDF), or a deep packet inspection (DPI) function (Sharma, see paragraphs [0054-0055] PCEF 504 encompasses service data flow detection, policy enforcement, and flow-based charging functionalities. Therefore, PCEF 504 is a node of the PS-core network that enforces the PCC rules. PCEF 504 is typically implemented in a gateway (GW) 506, such as a packet data gateway (P-GW) in an EPC network. PCC architecture 500 further includes an Online Charging System (OCS) 508, an Offline Charging System (OFCS) 510, a Bearer Binding and Event Reporting Function (BBERF) 512, an application function (AF) 514, a User Data Repository (UDR) 516, and a Traffic Detection Function (TDF) 518. OCS 508 provides online charging for services/sessions accessed by end users. OCS 508 is enhanced in this example to offload charging on a per-service basis to OFCS 510. OCS 508 includes an offload controller 509, and may also include an PCEF 504 communicates with OCS 508 via the Gy reference point, and is enhanced in this example by having a Gx reference point defined between OCS 508 and PCEF 504).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine with the teaching of Tornkvist-Munoz Sanchez with the teaching of Sharma to provide the apparatus performs online charging system (OCS) comprising an offload controller to push a charging rule to a policy enforcement element to switch a charging mode for a service to offline charging responsive to determination that charging for the service is eligible charging from the OCS via second communication system in an efficient manner. In doing so, charging for the service is offloaded to the OFCS, the OCS does not get bogged down with multiple credits requests from the network elements for each subscriber running potentially multiple services in parallel, each requiring quota request, grant, and usage monitoring, where the combination of elements according to known methods would yield a predictable result (Sharma, see paragraphs [0008-0009]).

With respect to claims 9 and 18, Tornkvist-Munoz Sanchez teaches the method, yet fails to explicitly disclose wherein the first charging node and the second charging node are online charging system (OCS) nodes and wherein the first communications network resource quota request includes a Diameter message or a Diameter credit control request (CCR).
However, Sharma discloses wherein the first charging node and the second charging node are online charging system (OCS) nodes and wherein the first communications network resource quota request includes a Diameter message or a Diameter credit control request (CCR) (Sharma, see paragraphs [0060-0061] FIG. 6 is a message diagram illustrating a scenario for offloading charging from an OCS to an OFCS in an exemplary embodiment. One assumption for this embodiment is that an IP-CAN session is active and a bearer is established for a service during the IP-CAN session. Another assumption is that the charging method for the service is online charging. When in operation, PCEF 504 transmits a Diameter Credit-Control-Request (CCR) over the Gy reference point towards OCS 508. The CCR is issued with a CC-Request-Type AVP set to INITIAL REQUEST. The purpose of this request is to perform unit reservation, assuming SCUR (Session Charging with Unit Reservation) is being used).
.

Conclusion

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





09/11/2021

/ELIZABETH KASSA/Examiner, Art Unit 2457                                                                                                                                                                                                        

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457